Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is the combination of the Guillaume et al. (US 2010/0286950) in view of Lucas et al. (US 2015/0022362) references. While the combination of references teach an inertial measurement unit, an optical sensor, a microprocessor, a power source, and a tactile feedback device they do not reasonably teach the orientation/positioning of the elements relative to each other and the knee of a user nor do they fully indicate proper/improper movements of the knee tied to tactile feedback. This distinguishes the claimed invention over the prior art and allows for more automated physical training to help prevent injuries and aid in rehabilitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791